Citation Nr: 1138851	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  10-06 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1979 through January 1983.  He committed suicide in June 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

VA treatment records show that the Veteran was being treated for various psychiatric disorders prior to his suicide in June 2008.  In February 2010 correspondence, the appellant appeared to raise a claim of entitlement to benefits under U.S.C.A. § 1151 for the cause of the Veteran's death based upon VA's failure to appropriately treat his psychiatric disorder.  

Also, in February 2010 correspondence, she raised the issue of entitlement to Dependents Educational Assistance on behalf of her daughter.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran died in June 2008 from hanging, which was determined to be a suicide.  In February 2010 correspondence, the appellant wrote that he struggled with depression during and since service and argued that his psychiatric problems led to his suicide.  At the time of his death, he was service connected only for a right knee disorder; he never filed a claim for service connection for a psychiatric disorder during his lifetime.  Unfortunately, it appears that she is of a mistaken belief that he is service-connected for a psychiatric disorder.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Specific to claims for Dependency and Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Unfortunately, the July 2008 notice letter does not comply with the holdings of the United States Court of Appeals for Veterans Claims in Dingess and Hupp. Specifically, the RO failed to inform the appellant of how effective dates are assigned and of elements 1 and 3 of the holding in Hupp.  This should be rectified on remand.

In addition, in September 2009 correspondence, the appellant requested a Decision Review Officer (DRO) hearing.  A DRO hearing was scheduled for December 2009 and she was provided notice of this hearing in October 2009 but failed to report.  In February 2010 correspondence, she indicated that the RO failed to respond to a request to delay the DRO hearing.  While the claims file does not show a request to delay the DRO hearing, the Board construes the February 2010 statement as a request to reschedule it.  

Accordingly, the case is REMANDED for the following actions:

1.  Furnish the appellant with a notice letter explaining the information and evidence necessary to establish entitlement to service connection for the cause of the Veteran's death and comply with the notice requirements of Dingess with regard to establishing effective dates and Hupp (both cited to above).  

Specifically, she should be informed that, at the time of his death, the Veteran was service connected only for a right knee disorder and has never been service connected for a psychiatric disorder.  

2.  Schedule the appellant for a DRO hearing.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims file.  

3.  After completion of the foregoing, readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



